Citation Nr: 1805472	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear. 


REPRESENTATION

Appellant represented by:	Leslie D. Gaines, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 2002 to March 2003, and from August 2004 to August 2005.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that was issued in April 2010. 

The Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing held in September 2014.  A transcript of that hearing has been associated with the record.  

The Board subsequently remanded the case for additional development in December 2014, and again in November 2017.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In January 2018, the Veteran withdrew her appeal as to the issue of entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain.

2.  In January 2018, the Veteran withdrew her appeal as to the issue of entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In January 2018, the Veteran submitted a written statement via her attorney's office in which she notified VA that she was withdrawing her claim for an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain as well as her claim for an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear.  

Therefore, the Veteran's appeal for the issues of entitlement an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain and entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear are both withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn her appeal as to the issues of entitlement an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain and entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to those two claims.  

Therefore, the issues of entitlement an initial disability evaluation in excess of 10 percent for the service-connected right wrist strain and entitlement to an initial disability evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella, with medial meniscus tear are each dismissed, without prejudice.



	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's appeal as to the issue of entitlement an initial disability evaluation in excess of 10 percent for the service connected right wrist strain is dismissed.

The Veteran's appeal as to the issue of entitlement an initial disability evaluation in excess of 10 percent for the service connected right knee chondromalacia patella, with medial meniscus tear is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


